PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,922,998
Issue Date: 16 Feb 2021
Application No. 14/532,024
Filing or 371(c) Date: 4 Nov 2014
For: SYSTEM AND METHOD FOR ASSISTING AND GUIDING A VISUALLY IMPAIRED PERSON

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “RENEWED PETITION UNDER 37 CFR L181 FOR GRANT OF AN ADDITIONAL PATENT CERTIFICATE”, filed February 23, 2022, which is being treated as a renewed petition under 37 CFR 1.181, requesting issuance of duplicate Letters Patent for the above-identified patent. 

The petition is GRANTED.

On renewed petition, petitioner has provided a sufficient explanation and supporting evidence to establish the original Letters Patent were not received at the correspondence address of record. Accordingly, on petition, the Office will issue patentee a duplicate Letters Patent for the above-identified patent.

The Office of Data Management is directed to issue duplicate Letters Patent.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3211. Inquiries regarding the issuance of duplicate Letters Patent may be directed to Rochaun M.
Hardwick at (703) 756-1411 in the Office of Data Management.

A copy of this decision is being sent to Office of Data Management for issuance of duplicate
Letters Patent.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        
Cc: Rochaun M. Hardwick, Randolph Square, 9 Floor, Room D33 (Fax No. (571) 270-9958.